Citation Nr: 0114415	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  00-20 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to a rating in excess of 10 percent assigned 
in conjunction with the original grant of service connection 
for a healed fracture of the fibula with residuals of soft 
tissue scarring and episodes of fasciitis claimed as a foot 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel



INTRODUCTION

The veteran had active military duty from October 1965 to 
October 1966.  Additionally, it is noted that the veteran 
also has 1 year, 5 months, and 6 days of unverified service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2000 rating decision by the St. 
Petersburg, Florida, regional office (RO) of the Department 
of Veterans' Affairs (VA).  This rating decision granted 
entitlement to service connection for a healed fracture of 
the fibula with residuals of soft tissue scarring and 
episodes of fasciitis claimed as a foot disorder and assigned 
an original grant of 10 percent, as well as denied 
entitlement to service connection for a low back disorder.


REMAND

1.  Entitlement to service connection for a low back disorder

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In part because of the change in the law brought about by the 
VCAA, a remand in this case is required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The veteran is claiming entitlement to service connection for 
a back injury.  The RO denied the veteran's claim as not well 
grounded.  However, a review of the record shows that the 
veteran has not indicated how his back injury occurred.  And 
although the veteran has identified a 1989 elevator accident, 
he has not indicated how, if at all, this is related to his 
claim of entitlement to service connection for a back 
disorder.  The Board therefore, does not have sufficient 
information or evidence necessary to substantiate a claim of 
entitlement to service connection for a back disorder.  In 
order to fulfill the VA's duty to assist the veteran under 
the new VCAA guidelines the RO is directed to obtain 
information from the veteran pertaining as to how his back 
injury occurred, and who treated him for that injury.  

After the veteran's responds to the above questions, the RO 
should provide him with the proper authorization forms and 
attempt to obtain the identified information.  If after a 
review of this evidence, the RO determines that an 
examination is warranted the veteran should be scheduled for 
an appropriate examination.  Therefore, in order to comply 
with the VCAA requirements regarding the VA's duty to assist 
the veteran with developing his claim, a remand is required.

2.  Entitlement to a rating in excess of 10 percent assigned 
in conjunction with the original grant of service connection 
for a healed fracture of the fibula with residuals of soft 
tissue scarring and episodes of fasciitis claimed as a foot 
disorder.

The purpose of this portion of the remand is to assure that 
the RO has had the opportunity to consider all appropriate 
Diagnostic Codes.  The RO granted entitlement to service 
connection for a healed fracture of the fibula with residual 
soft tissue scarring and episodes of fasciitis, claimed as a 
foot disorder.  

The RO has rated the veteran's healed fracture of the fibula 
with residual soft tissue scarring and episodes of fasciitis 
claimed as a foot disorder under the provisions of 38 C.F.R. 
Part 4, Diagnostic Code 5262, for impairment of the tibia and 
fibula and assigned a 10 percent rating.  Under this code, 
nonunion of the tibia and fibula with loose motion, requiring 
a brace, is rated 40 percent disabling.  Malunion of these 
bones, with marked knee or ankle disability, is rated 30 
percent disabling.  With moderate knee or ankle disability, a 
20 percent rating is assigned, and, with slight knee or ankle 
disability, a 10 percent rating is assigned.

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
While it is appropriate to rate the veteran's fibula injury 
under Diagnostic Code 5262 it may be also be appropriate to 
separately rate his service connected episodes of fasciitis 
under another Diagnostic Code more appropriate for a foot 
disorder.  Accordingly, the RO should reevaluate the ratings 
for service-connected healed fracture of the fibula with 
residuals of soft tissue scarring and episodes of fasciitis.  

The RO should consider all applicable diagnostic codes and 
applicable court precedents and statutory and regulatory 
provisions , including Esteban, supra, and 38 C.F.R. §§ 4.14, 
4.25 (2000).  The RO should consider whether assigning a 
separate rating for the episodes of fasciitis claimed as a 
foot disorder might be appropriate, subject to the 
prohibitions against pyramiding; and the potential 
applicability of rating codes such as Code 5284, for foot 
injuries (in addition to the RO having already Diagnostic 
Code 5262, for impairment of the tibia and fibula).

It also appears that the veteran is a regular patient at the 
VAMC Pembroke Pines and VA Oakland Park Orthopedic Clinic.  
In order to be able to obtain a more accurate picture of the 
veteran's current level of disability the RO should contact 
the above named facilities in order to obtain medical records 
since October 1999.  

Accordingly, this case is REMANDED for the following:


1.  The RO should contact the veteran in 
order to obtain information from him 
pertaining as to how his back injury 
occurred and who treated him for that 
injury.  The veteran should be requested 
to provide the names, addresses and 
approximate dates of treatment for all 
health care providers, including VA, who 
may possess additional records pertinent 
to his pending claims.  

2.  The RO should contact VAMC Pembroke 
Pines and VA Oakland Park Orthopedic 
Clinic in order to obtain medical records 
from October 1999 to the present.

3.  When the requested information and any 
necessary authorization are received, the 
RO should take appropriate steps to obtain 
a copy of all pertinent records that are 
not already of record.  If after a review 
of the evidence pertaining to his back, 
the RO determines that an examination is 
warranted the veteran should be scheduled 
for an appropriate examination.

4.  If after a review of the evidence 
pertaining to his healed fracture of the 
fibula with residuals of soft tissue 
scarring and episodes of fasciitis the RO 
determines that an examination is 
warranted then the veteran should be 
scheduled for an appropriate examination.

5.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

6.  The RO should review any additional 
evidence and readjudicate the issue of 
service connection for a back disability 
under all appropriate statutory and 
regulatory provisions.

7.  The RO should also reevaluate the 
ratings for service-connected healed 
fracture of the fibula with residuals of 
soft tissue scarring and episodes of 
fasciitis.  The RO should consider all 
applicable diagnostic codes and applicable 
court precedents and statutory and 
regulatory provisions , including Esteban, 
supra, and 38 C.F.R. §§ 4.14, 4.25 (2000).  
The RO should consider whether assigning a 
separate rating for the episodes of 
fasciitis claimed as a foot disorder might 
be appropriate, subject to the 
prohibitions against pyramiding; and the 
potential applicability of rating codes 
such as Code 5284, for foot injuries (in 
addition to the RO having already applied 
Diagnostic Code 5262, for impairment of 
the tibia and fibula).  

8.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




